DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Status of Claims
This action is in reply to the communications filed on 3/19/2021.  The Examiner notes claims 1-22 are currently pending and have been examined.

Claim Objections
Claims 7-10 & 12-19 is/are objected to because of the following informalities:  
Claim 7-10 & 12-19: "A torque transfer device as in claim 1…" is assumed to be "The torque transfer device of claim 1…"  
Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-3, 7-8, 11-12, 17, & 19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bruecher et al. (DE 102009054355 A1), hereinafter Bruecher.
Regarding claim 1 (Previously Presented)
Bruecher discloses a torque transfer device [Fig 6; 2] to transfer torque from a torque tool [1] to a torque limiter device [Translation lines 31-35; 12], the torque transfer device comprising: a torque limiter connection member [56] adapted for connection to the torque limiter device [Fig 7; 12 connected to 56]; a first joint [Fig 7; 11]; a second joint [Fig 7; 50]; and a tool connection member [39] adapted for connection to the torque tool [Fig 1 & 7, Translation lines 167-168; 39 of 40 connects to 1], wherein the first joint and the second joint are configured to lock responsive to activation of the torque tool to transfer a reaction torque generated by the torque tool to the torque limiter device [Fig 7, Translation lines 177-182; 11 & 50 can be locked as part of the activation of 1 so the torque can be transferred to 12], and wherein the first joint and the second joint are configured to unlock responsive to deactivation of the torque tool [Fig 10, Translation pg. 5, lines 183-190; 11 & 50 can be unlocked as part of the deactivation of 1] to enable rotation between the torque tool and the torque limiter device along a first axis [A] and a second axis [B] different from the first axis [Translation pg. 5, lines 189-190; 11 & 50 can be unlocked and rotated allowing 12 to rotated along axis A and/or axis B].
Regarding claim 2 (Previously Presented)
Bruecher discloses the torque transfer device of claim 1, wherein the first joint includes a first gear [46] and a first reaction gear [Fig 7 & 10, Translation lines 175-176; "internal toothing of foot 11a" is the first reaction gear], the first gear being movable from a first position of the first gear wherein the first gear is disengaged from the first reaction gear [Fig 10] to a second position of the first gear wherein the first gear engages the first reaction gear to lock the first joint [Fig 7].
Regarding claim 3 (Previously Presented)
Bruecher discloses the torque transfer device of claim 2, further comprising a first frame [11b] and a first actuator [42] secured to the first gear [Fig 7, 42 is secured to 46 via 43 & 44] and to the first frame [Fig 7, 42 is secured to 11b via 41 & 43] and configured to move the first gear relative to the first frame [Fig 7 & 10, Translation lines 183-187].
Regarding claim 7 (Previously Presented)
Bruecher discloses the torque transfer device of claim 1, wherein the first reaction gear comprises teeth [Fig 7 & 10, Translation lines 175-176; 11a has an internal toothed section] projecting inwardly from an inner periphery thereof [Fig 7 & 10; Translation lines 175-176], and the first gear comprises an outer periphery with teeth [48] projecting outwardly therefrom [Fig 7 & 10, Translation lines 175-176], and wherein when the first gear engages the first reaction gear the teeth of the first gear and the teeth of the first reaction gear mesh to lock the first joint [Fig 7, Translation 177-182].
Regarding claim 8 (Original)
Bruecher discloses the torque transfer device of claim 7, wherein the first joint further comprises an upper outer gear [Fig 7, Translation lines 175-176; "internal toothing of rotating part 11b"] disposed between the first frame and the first reaction gear [Fig 7; the internal toothed section of 11b is between 46 (the top portion of 46) and the internal toothed section of 11a] and having an inner periphery with teeth projecting inwardly therefrom [Translation lines 175-176], and wherein the teeth of the first gear, the teeth of the upper outer gear, and the teeth of the first reaction gear mesh to lock the first joint [Fig 7].
Regarding claim 11 (Previously Presented)
Bruecher discloses the torque transfer device of claim 2, further comprising a second joint [50] including a second gear [57] and a second reaction gear [Fig 9, Translation 208-211; the end of 56 with the aperture for 52 contains a matching spline (i.e. second reaction gear) to 57], the second gear being movable from a first position of the second gear wherein the second gear is disengaged from the second reaction gear [Translation lines 215-217] to a second position of the second gear wherein the second gear is engages the second reaction gear to lock the second joint [Fig 9].
Regarding claim 12 (Original)
Bruecher discloses the torque transfer device of claim 1, further comprising a first joint assembly [Figure 1 of this office action] and a second joint assembly [Figure 1 of this office action], the first joint assembly comprising the first joint, a first frame [11b] supporting the first joint, and a first actuator [42] configured to lock and unlock the first joint [Translation lines 183-187], and the second joint assembly comprising the second joint, a second frame [51] supporting the second joint, and a second actuator [55] configured to lock and unlock the second joint [Translation lines 215-217].

    PNG
    media_image1.png
    426
    556
    media_image1.png
    Greyscale

Figure 1
Regarding claim 17 (Original)
Bruecher discloses the torque transfer device of claim 1, wherein the first axis and the second axis are perpendicular to each other [Fig 7; A and B are perpendicular to each other].
Regarding claim 19 (Original)
Bruecher discloses the torque transfer device of claim 1, wherein the torque limiter device comprises a stall bar [56 can be considered a stall bar or can have a bar placed over it instead of 12].

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action: 
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bruecher et al. (DE 102009054355 A1) in view of Huang (US 5039118 A), hereinafter Huang.
Regarding claim 4 (Original)
Bruecher discloses the torque transfer device of claim 3, wherein activation of the first actuator moves the first gear but may not explicitly disclose into the first reaction gear to lock the first joint.
However Huang teaches wherein activation of the first actuator [7] moves the first gear [6] into the first reaction gear [82] to lock the first joint [Fig 6-7, Col 3, lines 23-45; by actuating 7, 6 compresses the spring and engages both 52 and 82 thereby locking the joint].
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the first actuator, first gear, and the first reaction gear as disclosed by Bruecher to have the actuator move the first gear into the first reaction gear to lock the first joint as disclosed by Huang.  One of ordinary skill in the art would have been motivated to make this modification so the joint can be biased towards an unlocked position when the actuator is not engaged [Huang:  Col 3, lines 32-41].
Regarding claim 5 
Bruecher discloses the torque transfer device of claim 3, further comprising a first spring [47] exerting tension against [Fig 7]…, wherein deactivation of the first actuator causes the first spring to move the first gear [Translation lines 183-187]…
Bruecher may not explicitly disclose a first spring exerting tension against the first frame; or deactivation of the first actuator causes the first spring to move the first gear into the first reaction gear to lock the first joint.
However Bruecher further teaches a first spring [54] exerting tension against the first frame [51].
However Huang teaches wherein activation of the first actuator [7] compresses [Fig 6] the first spring [84] and moves the first gear [6] into the first reaction gear [82] to lock the first joint [Fig 6-7, Col 3, lines 23-45; by activating 7, 6 compresses the spring and engages both 52 and 82 thereby locking the joint].
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the first spring of the first joint as disclosed by Bruecher to exert tension against the first frame of the first joint as further disclosed by Bruecher.  One of ordinary skill in the art would have been motivated to make this rearrangement of the spring to be under the actuator as shown in the second joint as a known equivalent for the same purpose of MPEP 2144.06-II.
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the first actuator, first gear, and the first reaction gear as disclosed by Bruecher to have the actuator move the first gear into the first reaction gear to lock the first joint as disclosed by Huang.  One of ordinary skill in the art would have been motivated to make this modification so the joint can be biased towards an unlocked position when the actuator is not engaged [Huang:  Col 3, lines 32-41].
Regarding claim 6 (Previously Presented)
Bruecher discloses the torque transfer device of claim 3, further comprising a first spring [47] exerting tension against…[Fig 7], wherein deactivation of the first actuator causes the first spring to move the first gear [Translation lines 183-187]…
Bruecher may not explicitly disclose a first spring exerting tension against the first frame; or deactivation of the first actuator causes the first spring to move the first gear out of the first reaction gear to unlock the first joint.
However Bruecher further teaches a first spring [54] exerting tension against the first frame [51].
However Huang teaches wherein deactivation of the first actuator [7] causes the first spring [84] to move the first gear [6] out of the first reaction gear [82] to unlock the first joint [Fig 6-7, Col 3, lines 23-45; by deactivating 7, 84 pushes 6 out of 82 thereby unlocking the joint]
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the first spring of the first joint as disclosed by Bruecher to exert tension against the first frame of the first joint as further disclosed by Bruecher.  One of ordinary skill in the art would have been motivated to make this rearrangement of the spring to be under the actuator as shown in the second joint as a known equivalent for the same purpose of MPEP 2144.06-II.
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the first actuator, first gear, and the first reaction gear as disclosed by Bruecher to have the actuator move the first gear into the first reaction gear to lock the first joint as disclosed by Huang.  One of ordinary skill in the art would have been motivated to make this modification so the joint can be biased towards an unlocked position when the actuator is not engaged [Huang:  Col 3, lines 32-41].

Claims 9-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bruecher in view of McGrath (US 8898862 B1), hereinafter McGrath.
Regarding claim 9 (Previously Presented)
Bruecher discloses the torque transfer device of claim 8, but may not explicitly disclose wherein the first joint further comprises a spacer affixed to the first gear and configured to limit movement of the first gear into the first reaction gear.
However McGrath teaches wherein the first joint [Fig 10-11] further comprises a spacer [56] affixed [Fig 10-11, 56 is threaded into 14] to the first gear [14] and configured to limit movement of the first gear into the first reaction gear [Fig 10-11, 56 limits 14's movement in 30].
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the first joint as disclosed by Bruecher to have a spacer affixed to the first gear and configured to limit movement of the first gear into the first reaction gear as disclosed by McGrath.  One of ordinary skill in the art would have been motivated to make this modification to determine how far into the reaction gear the first gear can travel [McGrath:  Fig 10-11, Col 4, lines 38-44].
Regarding claim 10 (Currently Amended)
Bruecher discloses the torque transfer device of claim 9, wherein the spacer is removably affixed to the inner first gear [McGrath:  Col 4, lines 38-44; 56 can be removed].

Claims 13-14 & 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bruecher in view of Bonas (US 2010/0269645 A1), hereinafter Bonas.
Regarding claim 13 (Previously Presented)
Bruecher discloses the torque transfer device of claim 1, but may not explicitly disclose further comprising a tool adapter connected to the tool connection member, the tool adapter having an opening configured to receive the torque tool.
However Bonas teaches further comprising a tool adapter [160] connected [Fig 1, ¶39] to the tool connection member [173], the tool adapter having an opening [¶39, 162 is an annular body which contains an opening for 100] configured to receive the torque tool [100].
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the torque transfer device as disclosed by Bruecher to have a tool adapter connected to the tool connection member, the tool adapter having an opening configured to receive the torque tool as disclosed by Bonas.  One of ordinary skill in the art would have been motivated to make this modification to use an adaptor to use the torque transfer device on multiple torque tools thereby reducing the number of pieces a worker needs to carry [Bonas:  ¶16].
Regarding claim 14 (Original)
Bruecher as modified teaches the torque transfer device of claim 13, wherein the tool adapter is removably connected to the tool connection member [Bonas:  ¶39, 160 is engageable and attachable separately, individually, and independently to 100].
Regarding claim 16 (Original)
Bruecher as modified teaches the torque transfer device of claim 13, wherein the torque limiter connection member is removably connected to the first frame [McGrath:  ¶39, 160 is removable from 170].

Claims 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bruecher in view of Bonas further in view of Quigley (US 2016/0229037 A1), hereinafter Quigley.
Regarding claim 15 (Previously Presented)
Bruecher as modified teaches the torque transfer device of claim 13, wherein the tool adapter includes…adapted to rotatably connect the torque tool to the tool connection member [¶38, 160 is rotatably attached to 100], to enable rotation with at least three degrees of freedom between the torque tool and the torque limiter device [11 & 50 of Bruecher plus 160 of Bonas enable at least three degrees of freedom between the torque tool and the torque limiter device].
Bruecher as modified may not explicitly disclose the tool adaptor includes a bearing.
However Quigley teaches the tool adaptor [7] includes a bearing [¶263, 7 includes a bearing] adapted to rotatably connect [¶263] the torque tool [2] to the tool connection member [5].
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the tool adaptor as disclosed by Bruecher as modified to include a bearing as disclosed by Quigley.  One of ordinary skill in the art would have been motivated to make this modification to be able to rotate the torque limiter device between a fastener make up or break out position [Quigley:  ¶263].

Claims 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bruecher in view of Kust et al. (US 2015/0025538 A1), hereinafter Kust.
Regarding claim 18 (Original)
Bruecher discloses the torque transfer device of claim 1, but may not explicitly disclose further comprising a controller configured to receive a torque tool activation signal and, responsive to the torque tool activation signal, to output a control signal configured to lock the first joint and the second joint.
However, Kust discloses a controller [20] configured to receive a torque tool activation signal [¶23, 18 can send data (i.e. signal) to 20] and, responsive to the torque tool activation signal, to output a control signal configured to lock the first joint and the second joint [¶23, 20 can stop 12 from rotating (i.e. lock the joint) based on the signal from 18].
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the torque transfer device as disclosed by Bruecher to have a controller configured to receive a torque tool activation signal and, responsive to the torque tool activation signal, to output a control signal configured to lock the first joint and the second joint as disclosed by Kust.  One of ordinary skill in the art would have been motivated to make this modification to automate a manual activity as a know
Pursuant MPEP 2144.04-II, it has been held that absent persuasive evidence that broadly providing an automatic or mechanical means to replace a manual activity are considered to not distinguish over the prior art and which a person skilled in the art would have found obvious.

Regarding claim 20-22 
Claim(s) 20-22 recite(s) the same or similar limitations as those addressed above for claim(s) 1-19.  The differences are addressed below:  
Claims 20, 21, & 22 use slightly different wording that are still rejected by the rejections of claims 1-19
Claim(s) 20-22 is/are therefore rejected for the same reasons set forth above for claim(s) 1-19.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AARON R MCCONNELL whose telephone number is (303)297-4608.  The examiner can normally be reached on Monday-Thursday 0700-1600 MST [0900-1800 EST] 2nd Friday 0700-1500 MST [0900-1700 EST].
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Orlando E Aviles can be reached on (571) 270-5531.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/AARON R MCCONNELL/Examiner, Art Unit 3723                                                                                                                                                                                                        

/DAVID B. THOMAS/Primary Examiner, Art Unit 3723